In an action to void a determination of an international labor organization, ordering the suspension of plaintiffs from the holding of office in a local union, and for other relief, judgment modified on the law by striking from the second decretal paragraph the words “without prejudice,” and substituting in place thereof the words “ on the merits ”. As thus modified judgment, insofar as appeal is taken, unanimously affirmed, with costs to appel*898lant against respondents. The findings of fact stated in the decision of the court at folios 472 to 500, case on appeal, are affirmed. Under section 13 of the General Associations Law it was necessary that the president or treasurer of the international association be made a party in order that the judgment bind the members of that association. But the absence of such party from the suit did not deprive the trial court of jurisdiction to render a judgment on the merits in respect of the appearing defendants. (See Klein v. Morrin, 273 1ST. Y. 553, and Mayer v. Hansen, 285 N. Y. 832.) The notice of appeal does not bring up for review the portion of the judgment which dismisses the complaint against the defendant Busso without prejudice. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ.